Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 103

	 The applicant’s remarks, on pages 7-10 of the response / amendment, which is included below single spaced, and with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in bold, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.

Rejections Under §103 
Claims 1 and 7-9 
Claims 1 and 7-9 are rejected pursuant to 35 U.S.C § 103 as being unpatentable over U.S. Patent Pub. No. 2018/0351757 to Reddy et al. in view of U.S. Patent Pub. No. 2016/0065362 to Choyi et al., in view of U.S. Patent Pub. No. 2005/0081039 to Lee et al., and in further view of U.S. Patent Pub. No. 2015/0074414 to Kim. Applicant respectfully disagrees. Because claim 1 is herein amended to incorporate subject matter from dependent claim 2, U.S. Patent Pub. No. 2018/0115895 to Lehtovirta et al. is also discussed herein. See Office Action, p. 9. Independent claim 10 also recites similar language. 
Reddy, Choyi, Lee, Kim, and Lehtovirta fail to teach or suggest at least "providing a public key and a private key for each of the user devices, the private key for each user device arranged to decrypt data encrypted by the public key corresponding to that private key" and "managing the public keys, the private keys, or both with a key server module in communication with the proximity service application server," as recited in claim 1. 
It is asserted in the Office Action that Choyi and Lehtovirta teach these claim elements. Applicant respectfully disagrees.
[page 7]

Choyi teaches using one or more user equipments (UEs), for instance a first UE and a second UE, that each have a pre-established security association with a network entity. The network entity may be an eNodeB (eNB) or a mobile management entity (MME). A proximity service security function (PSSF) may obtain a first key that is associated with the pre-established security association between the first UE and the network entity, and the PSSF may obtain a second key that is associated with the pre-established security association between the second UE and the network entity. In accordance with the example, the PSSF receives notification indicating that the first UE and the second UE desire to engage in proximity communications. The PSSF may derive, based on the first key and second key, first and second intermediate keys that can be used by the first UE and second UE, respectively, to derive a common shared key for securing proximity communications between the first UE and the second UE. Choyi, para. [0005]. 
In one specific embodiment, Choyi explains that a proximity services system 200 can include a proximity service security function (PSSF) 202. The proximity services system 200 can include one or more UEs, for instance a first UE 204 and a second UE 206, that communicate with the PSSF 202. The PSSF 202 may also function as a certificate authority, private key generator (PKG), and/or an identity provider (IdP). Choyi, para. [0033]. Another alternative scenario discloses an example system 700 that includes an eNB 702, a first UE 704, and a second UE 706. Choyi explains that, if the eNB 702 is registered to discover ProSe participant UEs, the eNB 702 may configure each UE with a public key of the other UE. Thus, the eNB 702 may provision the first UE 704 with a public key of the second UE 706, and the eNB 702 may provision the second UE 706 with a public key of first UE 704. Choyi, para. [0044]. Thus, these are all specific, separate embodiments, and no reasoning is provided in the Office Action as to why one skilled in the art would combine together these disparate embodiments. 

	The examiner does not agree with the applicant’s characterization. First, [0005] of Choyi (cited above by the applicant) is part of the summary of the invention which generally describes the features of Choyi. Second, the examiner’s previous office action does not cite this section of Choyi.
Regarding the physical features of Choyi: [0033] of Choyi (cited above by the applicant) generally describes / depicts the invention with regards to fig. 2, which includes the general features of application 210, network 208, PSSF 202, UE 204 and UE 206. Similar to fig. 2, [0044] of Choyi (cited above by the applicant) describes fig. 7A which also includes the general features of  a network that connects the components (Choyi, [0044] describes a network), eNB 702 / PSSF 202, UE 204 and UE 206.  Thus, the hardware features of figs. 2 and 7a are similar.
Regarding the functionality of Choyi, as admitted above by applicant, [0033] and fig. 2 of Choyi teach that the PSSF 202 may function as a certificate authority, private key generator (PKG), and/or an identity provider (IdP). Similarly, [0044-55] and fig. 7A teaches the PSSF 202 / eNB 702 generating keys (Choyi, [0045-46]), and functioning as a certificate authority (Choyi, [0055]). 
Thus, the examiner disagrees that the previous office action combines together disparate embodiments of Choyi.
Additionally, it is asserted in the Office Action that one skilled in the art would modify the teachings of Choyi to incorporate the teachings of Lehtovirta. Lehtovirta teaches generating a ProSe query code and a ProSe response code, sending at least a the ProSe response code together
[page 8]

with a first and a second discovery key to a first end device, and sending at least the first discovery key and the ProSe query code to a second end device so that the second end device can securely discover the first end device over an air interface. Lehtovirta, Abstract. Lehtovirta explains that, in one embodiment, a proximity service server can either generate a first discovery key and a second discovery key 901, or alternatively, it can receive the two keys from a key management server 902. Lehtovirta, para. [0136]. However, there is no motivation or benefit provided in the Office Action to address why one skilled in the art would add additional components (a key management server 902) when the provided components already can perform a similar function. The motivation provided on page 10 of the Office Action, for example, merely explains that one would have been motivated "to provide the ability to have a separated key server." But merely having an additional component would result in increased costs and a greater chance of errors between the disparate components. Thus applicant respectfully asserts that one skilled in the art would not have made the modification suggested in the Office Action. 
Claim 1 is thus allowable over the cited art, and claims 7-9 are allowable at least for their dependence. Withdrawal of the rejection is respectfully requested. 
[page 9]


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Choyi teaches that the eNB 702 / PSSF 202 (fig. 7A) acts as a rely device between UE 704 and UE 706, and eNB 702 / PSSF 202 (fig. 7A) certificate authority and key generator der (IdP). (Choyi; [0033] and fig. 2 and [0044-55] and fig. 7A). Lehtovirta teaches having a separate key server. 
One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to have a separate key server that manages keys for the proximity service application server. Separating the key services from the relay(s) allows for a greater centralization of key management. 
The examiner argues that this motivation would be well understood by one of ordinary skill in the art.

Claims 2, 5, and 6 
Claims 2, 5, and 6 are rejected pursuant to 35 U.S.C § 103 as being unpatentable over Reddy, Choyi, Lee, Kim, and further in view of Lehtovirta. As noted above, dependent claim 2 is herein canceled, and claims 5 and 6 are allowable at least for their dependence. Withdrawal of the rejection is respectfully requested. 
Claims 3 and 4 
Claims 3 and 4 are rejected pursuant to 35 U.S.C § 103 as being unpatentable over Reddy, Choyi, Lee, Kim, Lehtovirta, and further in view of U.S. Patent Pub. No. 2010/0228972 to Wat et al. Applicant respectfully disagrees. Claims 3 and 4 are allowable at least for their dependence. Withdrawal of the rejection is respectfully requested.
[page 9]


claims 10-13 
Claims 10-13 are rejected pursuant to 35 U.S.C § 103 as being unpatentable over Reddy, Choyi, Kim, Lee, and further in view of U.S. Patent Pub. No. 2018/0316495 to Wall et al. Applicant respectfully disagrees. Claim 10 is allowable at least for the same reasons as discussed above regarding claim 1, and claims 11-13 are allowable at least for their dependence. Withdrawal of the rejection is respectfully requested. 
Claims 14 and 15 
Claims 14 and 15 are rejected pursuant to 35 U.S.C § 103 as being unpatentable over Reddy, Choyi, Kim, Lee, and further in view of Lehtovirta. As noted above, dependent claim 14 is herein canceled, and claim 15 is allowable at least for its dependence. Withdrawal of the rejection is respectfully requested.
[page 10]


Applicant’s arguments have been considered but are moot in view of the examiner’s response provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0351757 to Reddy et al. (hereinafter Reddy), in view of US 2016/0065362 to Choyi et al. (hereinafter Choyi), in view of US 2005/0081039 to Lee et al. (hereinafter Lee), and in further view of US 2015/0074414 to Kim (hereinafter Kim), and further in view of US 2018/0115895 to Lehtovirta et al. (hereinafter referred to as Lehtovirta). 
Regarding claim 1, Reddy teaches,
A method of conducting end-to-end secure device-to-device (D2D) communication between a plurality of user devices that includes a sender user device, a recipient user device, and a plurality of relay user devices, comprising the steps of:
Reddy in figs. 1-2 teaches the feature of “end-to-end” communication (“sender user device” and “recipient user device” taught by Reddy’s Endpoints 115/215 and Endpoint 120/220). Reddy further teaches “device-to-device” communication by passing data through Distributor 125X/225X and Distributor 125Y/225Y that also teach “plurality of relay user devices.” 
Reddy teaches the following features, 
double-encrypting , by the sender user device, a data transmission using the  (E2E Key) and the  (H2H Key) (emphasis added)
Reddy in fig 2 teaches the double encryption of data. Reddy in [0038], which describes fig. 2, also teaches the may be used for the keying material and recommended cryptographic transform(s) for the H2H and E2E keys such that an endpoint may use an appropriate E2E key may be used to encrypt RTP media content and that encrypted output may be encrypted again using the appropriate H2H key. (see also [0036-37] of Reddy).
Reddy teaches,
transmitting the data transmission in a chain from the sender user device to the recipient user device through the plurality of relay user devices starting with the first one of the relay user devices, wherein, for each of the relay user devices, the step of transmitting includes:
Reddy in [0036-37] teaches using end-to-end encryption and hop-to-hop encryption using a plurality of relays (Distributor 225X and 225 Y of fig. 2).
Reddy teaches the following, 
receiving the data transmission;
decrypting a first layer of encryption of the data transmission 
encrypting the data transmission with (emphasis added)
Reddy in the last sentence of [0038], which describes fig. 2, teaches that the media distributor (Distributor 225X or 225Y in fig. 2) may decrypt and encrypt the data flow using the appropriate H2H keys (hop-to-hop keys).
The Examiner interprets the “decrypting of the first layer … ” as decryption of a hop to hop connection using, for example, the H2H Key (AX) in fig. 2 of Reddy, when sending data from Endpoint A 215 to Distributor 225X, and then the “encrypting the data transmission …” is interpreted, for example, with another one of the H2H Key (XY) in fig. 2 of Reddy, when sending data from Distributor 225X to Distributor 225Y. 
Reddy teaches,
forwarding the data transmission to the subsequent one of the user devices;
Reddy in the second sentence of [0036] teaches sending data from Endpoint A 215 to Endpoint B 220 in fig. 2, which also depicts the data being forwarded.
Reddy does not teach, 
providing a public key and a private key for each of the user devices, the private key for each user device arranged to decrypt data encrypted by the public key corresponding to that private key;
However, Choyi teaches the above features of the claim,
Choyi in the first sentence of [0053] teaches that eNB 702 (depicted as eNB 702 / PSSF 202 in fig. 7A, see also [0055]) is registered to discover ProSe participant UEs, the eNB 702 may configure each UE with (i.e., share with each UE) a public key of the other UEs. Choyi in the last sentence of [0033] teaches that the PSSF may function as a certificate authority and private key generator (PKG). Thus, the eNB 702 / PSSF 202 distributes (shares) public keys to all of the users in proximity to one another, and generates and provides each of the user devices with its own private key. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy, which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, with Choyi, which teaches distributing public keys of all of the user devices in proximity to each other. One of ordinary skill in the art would have been motivated to perform such an addition to provide Reddy’s Endpoint A, Distributor 22X, Distributor 22Y, and Endpoint B with each other’s public keys to enable secure communications between the devices.  
Similar to Reddy, Choyi in [0002] also teaches device-to-device (D2D) communication using proximity services (ProSe), which is used to establish proximity networks between devices. Choyi in [0030] also teaches that  third generation partnership project (3GPP) is a standardization body that creates specifications for Proximity Services (ProSe), which has defined security requirements for direct (proximity) communication between one or more UEs.  
Similar to Choyi, Reddy in [0035] discusses the generation of end-to-end keys (E2E Keys) and hop-to-hop keys (H2H Keys) for each hop between a sender and the endpoint. Reddy in [0025] and [0041] also teaches a key management server 135 that distributes keys. However, Reddy does not teach the specific details of “public key” and “private key” used to establish the secure communication channel and the channel’s keys (E2E and H2H keys). 
Reddy fails to teach the following,
creating, by the sender user device, a digital signature using its private key;
However, Choyi teaches the above features, 
Choyi in [0054] teaches the creation of a digital signature.
Reddy fails to teach the following features,
double-encrypting , … using the public key … and the public key of a …relay … (emphasis added)
However, Choyi teaches the underlined features, 
As discussed above, Choyi in the first sentence of [0053] teaches that PSSF (eNB 702) discovers devices and provides them with the public keys of the proximately located user devices. The PSSF also has a private key generator and provides private keys to the specific user devices. Thus, all of the device in proximity to one another have each other’s public keys provided by the PSFF, and may have private keys also provided by the PSSF.
Reddy also does not teach the following,
authenticating, by the recipient user device, the digital signature of the sender user device using the public key of the sender user device; and
Reddy in [0039], which describes fig. 2, teaches end-to-end authentication, but does not utilize a digital signature in the authentication.
However, Choyi teaches the above features,
Choyi in [0092] teaches authentication using digital signatures and public keys of the digital certificates. Choyi in [0074] teaches the user device producing the digital signature by signing a hash using the sending UE’s private key.
conducting D2D communications between the sender user device and the recipient user device if the digital signature is authenticated.
	Choyi in [0036] and fig. 4 teaches an example depiction of ProSe (proximity services of 3GPP) security functionality, where fig. 4 shows Discovery 402, followed by authentication and authorization 404 and establishment of a secure user data communication channel 406. (See, first three sentences of [0037] of Choyi)  
	Reddy fails to teach,
	Choyi teaches,
providing a wireless communication network with a base station; 
Choyi in [0040] describes the eNB (i.e., eNB 702 of fig. 7A) as a base station, that communicates using radio (“wireless”) between multiple UEs, as shown in fig. 7A (“wireless communication network” including eNB 702 as the “base station”).
registering the user devices with a proximity service application server when the user devices are in communication with the proximity service application server over the wireless network; and
Choyi in fig. 2 and the first sentence of [0056] teaches a given UE registers with the ProSe server (“proximity service application server”) for a particular application and/or for a particular interest.
Reddy and Choyi do not teach the emphasized features below,
However, Kim teaches the emphasized features, 
double-encrypting … … the data transmission including the digital signature; (emphasis added)
Kim in fig. 1, [0020] and the last sentence of [0022] teaches encrypting a digital signature using a public key and sending it to a receiver for the purpose of authentication, by the receiver.  Kim S329 of fig. 3 and [0095] also teaches these features.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy’s double encryption using two public keys, one public key of a hop-to-hop network, and another public key of an end-to-end network, and Choyi’s distribution of public keys to all user devices in a proximity to each other, with Kim, which teaches encrypting a digital signature with a public key to securely send the digital signature to a receiver for authentication.  One of ordinary skill in the art would have been motivated to perform such an addition to provide for secure communication, through the use of public key encryption, of a digital signature sent to a recipient, as taught by Kim.  
Reddy does not teach the underlined features below,
However, Lee teaches the underlined features, 
decrypting … with its private key;
encrypting … with the public key …; and (emphasis added)
Lee in [0043] teaches that an asymmetric-key encryption that uses a public key for encryption and a private key for decryption. Thus, the use of asymmetric encryption, as taught in Lee, enable the network of Reddy’s fig. 2 to utilize, for secure communications, the public and private communications keys provided by Choyi to user devices in proximity to one another.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy, which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, and Choyi, which teaches distributing public keys of all of the user devices in proximity to each other, with Lee, which teaches asymmetric / public key encryption and decryption using the public keys that are distributed by Choyi. One of ordinary skill in the art would have been motivated to perform such an addition to provide for secure communication between user devices that already have each other’s public keys and their own private key in the hop-to-hop network of fig. 2 of Reddy.  
Similar to Choyi, Lee also teaches a process similar to encrypting a digital signature with a public key, where the digital signature is instead encrypted with a secret key, that is encrypted with a public key. Lee in the second half of [0012] and [0038] teaches encrypting a secret key, using a public key of the receiver, to create an encrypted key 146 and encrypting, using the secret key, a digital signature to create signature 148 of fig. 1. Lee in the second half of [0015] and [0046] teaches sending the encrypted key 146 (i.e., secret key encrypted with receivers public key) and the signature 148 (digital signature encrypted with secret key) to the receiver. The receiver then uses its private key to decrypt the encrypted key 146  to retrieve the secret key, which is then used to decrypt the signature 148 to the original signature. The encryption of the digital signature using a secret key that is then encrypted by the public key in Lee is similar to encrypting a digital signature with a public key, as taught by Kim.
Reddy, Choyi, Lee, and Kim fails to teach, 
Lehtovirta teaches,
managing the public keys, the private keys, or both with a key server module in communication with the proximity service application server.
However, Lehtovirta teaches the above features,
Lehtovirta in the first sentence of [0136] and fig. 9 teaches the proximity service server (“proximity service application server”) can either … or alternatively, it can receive the two keys from a key management server 902 (“key server module”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Choyi, which teaches distributing public keys of all of the user devices in proximity to each other, with Lehtovirta, which uses a separate key server to generate keys and communicate with a proximity server. One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to have a separate key server that manages keys for the proximity service application server. Separating the key services from the relay(s) allows for a greater centralization of key management. 

Regarding claim 5, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 1, wherein at least one of the user devices is not connected to the wireless network during the step of transmitting.
As discussed above in the rejection of claim 1, Choyi teaches the limitation of, “providing a public key and a private key for each of the user devices …” Additionally, Choyi also teaches most of the steps of claim 2, including “providing a wireless communication network …”, which are related to the “providing” limitation of claim 1. These steps are performed before the “step of transmitting” of claim 5, which refers to the limitation of “transmitting the data transmission in a chain from the sender user device to the recipient user …”
The Examiner interprets these steps as setting up a peer to peer network while using the “wireless network” of claim 2. 
Moreover, Choyi in the Abstract teaches setting up a secure peer-to-peer network
Additionally, Choyi at the end of [0035] referring to fig. 3 teaches that while one of the cluster heads (CH 306a) “may have network coverage while other UEs 304 in the groups 302a-b do not have access to a cellular network or another external network. Thus, the cluster heads 306a-b can facilitate communications within the group of which they are a member, to outside groups that are separate from their own group.” (emphasis added)
The Examiner asserts that it logically follows that after setting up the peer to peer network of Choyi, the “wireless network” (e.g., cellular network) of claim 2 is no longer needed, and thus, the “user devices is not connected to the wireless network during the step of transmitting,” as recited in claim 5.

Regarding claim 6, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 5, wherein none of the user devices are connected to the wireless network during the step of transmitting.
For the same reasons given above for claim 5, the Examiner asserts that it logically follows that after setting up the peer to peer network of Choyi, the “wireless network” (e.g., cellular network) of claim 2 is no longer needed, and thus, the “user devices is not connected to the wireless network during the step of transmitting,” as recited in claim 5.

Regarding claim 7, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 1, wherein at least one of the user devices is associated with a plurality of pairs of the public and private keys, each pair associated with a different level of desired security.
Choyi at the end of [0039] teaches using a hybrid approach to key generation, key generation is based on a shared secret and a public key. This may be used to derive another public/private key pairs, which the Examiner interprets as having a different (higher) level of security than the public keys.

Regarding claim 8, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 7, wherein the different levels of desired security are associated with different applications installed on the user device, with different intended recipients of the transmitted data, or a combination including at least one of the foregoing.
Choyi in [0040] teaches ProSe security associations at the network level and at higher levels such as at the application level.  Choyi in [0004] also teaches security associations at the application layer may be leveraged to create ProSe application layer-associations. Choyi at the end of [0005] also teaches communications between different users (“different intended recipients”) using a first and second key to derive intermediate keys used by the first and second user devices.

Regarding claim 9, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 1, the step of conducting further comprising:
negotiating, with the sender and recipient user devices, a symmetric secret key that is less complex than the public keys of the sender and recipient user devices for reducing computational power required to decrypt the D2D communication.
Choyi in the last sentence of [0039] and fig. 5 teaches using PKI and the public private key to create a secure tunnel. The Examiner interprets a secure tunnel as exchanging information using the public keys for encryption, and then sharing a symmetric key for the secure tunnel.  Choyi in the last sentence of [0053] also teaches a symmetric key that is derived as part of the process in fig. 7A.
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Choyi, in view of Lee, in view of Kim, in view of Lehtovirta, and further in view of US 2010/0228972 to Wat et al. (hereinafter referred to as Wat).
Regarding claim 3, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 1, 
Lehtovirta and Wat teach,
wherein the step of managing includes generating the public keys, generating the private keys, or both.
Lehtovirta in the first sentence of [0136] and fig. 9 teaches the proximity service server (“proximity service application server”) can either generate a first discovery key and a second discovery key 901, or alternatively, it can receive the two keys from a key management server 902 (“key server module”). 
Lehtovirta’s key management server 902 only sends keys,
However, Wat teaches generating keys using a key server,
Wat in [0034] teaches a key server that generates both public and private keys and stores the public and private keys.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lehtovirta, which uses a separate key server to generate keys and communicate with a proximity server, with Wat, which teaches generating and storing public and private keys. One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to both store and generated keys.

Regarding claim 4, Reddy, Choyi, Lee, Kim, and Lehtovirta teach,
The method of claim 1, 
Wat teaches,
wherein the step of managing includes storing the public keys in memory and providing the public keys to the user devices or the proximity service application server upon request, and either not storing the private keys or not sharing the private keys if the private keys are stored by key server module.
Wat in [0034] teaches a key server that generates both public and private keys and stores the public and private keys.  Wat in [0014] teaches that the private keys are only shared or mapped to a single private key. The Examiner interprets this as corresponding to not sharing the private key. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lehtovirta, which uses a separate key server to generate keys and communicate with a proximity server, with Wat, which teaches generating and storing public and private keys. One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to both store and generated keys.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Choyi, in view of Kim, in view of Lee, in view of Lehtovirta, and further in view of US 2018/0316495 to Wall et al. (hereinafter referred to as Wall).   
Regarding claim 10, Reddy teaches,
A system for enabling end-to-end secure device-to-device (D2D) communication, comprising:
a plurality of user devices that includes a sender user device, a recipient user device, and a plurality of relay user devices, each user device having:
Reddy in figs. 1-2 teaches the feature of “end-to-end” communication (“sender user device” and “recipient user device” taught by Reddy’s Endpoints 115/215 and Endpoint 120/220). Reddy further teaches “device-to-device” communication by passing data through Distributor 125X/225X and Distributor 125Y/225Y that also teach “plurality of relay user devices.” 
wherein the user devices are configured to enable D2D communication between the sender user device and the recipient user device via a chain that includes the plurality of relay user devices;
Reddy in [0036-37] teaches using end-to-end encryption and hop-to-hop encryption using a plurality of relays (Distributor 225X and 225 Y of fig. 2) which correspond to “a chain that includes a plurality of relay devices.”
Reddy teaches the following features,
wherein the sender user device is configured to double-encrypt a data transmission with the (E2E Key of Reddy)and with the relay user devices (H2H Key of Reddy), 
Reddy in fig 2 teaches the double encryption of data. Reddy in [0038], which describes fig. 2, also teaches the may be used for the keying material and recommended cryptographic transform(s) for the H2H and E2E keys such that an endpoint may use an appropriate E2E key may be used to encrypt RTP media content and that encrypted output may be encrypted again using the appropriate H2H key. (see also [0036-37] of Reddy)
Reddy teaches the following, 
wherein each relay user device is configured to: 
decrypt a first layer of encryption from the data transmission 
encrypt the data transmission with the 
Reddy in the last sentence of [0038], which describes fig. 2, teaches that the media distributor (Distributor 225X or 225Y in fig. 2) may decrypt and encrypt the data flow using the appropriate H2H keys (hop-to-hop keys).  
Reddy teaches,
forward the data transmission to the subsequent one of the user devices in the chain, and
Reddy in the second sentence of [0036] teaches sending data from Endpoint A 215 to Endpoint B 220 in fig. 2, which also depicts the data being forwarded.
Reddy does not teach the following,
a base station configured to produce a wireless network for the plurality of user devices;
Choyi in [0040] describes the eNB (i.e., eNB 702 of fig. 7A) as a base station, that communicates using radio (“wireless”) between multiple UEs, as shown in fig. 7A (“wireless communication network” including eNB 702 as the “base station”).
a proximity service application server configured to register user devices connected to the wireless network; and
Choyi in fig. 2 and the first sentence of [0056] teaches a given UE registers with the ProSe server (“proximity service application server”) for a particular application and/or for a particular interest.
wherein the recipient user device configured to 
Reddy in [0039], which describes fig. 2, teaches end-to-end authentication, but does not utilize a digital signature in the authentication.
However, Choyi teaches the above features, 
Choyi in [0092] teaches verifying authentication using digital signatures and public keys of the digital certificates. Choyi in [0074] teaches the user device producing the digital signature by signing a hash using the sending UE’s private key. 
Choyi in [0036] and fig. 4 teaches an example depiction of ProSe (proximity services of 3GPP) security functionality, where fig. 4 shows Discovery 402, followed by authentication and authorization 404 and establishment of a secure user data communication channel 406. (See, first three sentences of [0037] of Choyi)   
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy, which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, with Choyi, which teaches using a public key to verify the authenticity of a digital signature. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of validating a digital signature. 
Reddy fails to teach the following underlined features,
However, Choyi teaches the underlined features, 
wherein … double-encrypt a data transmission with the public key …and …  the public key of relay ..,
Choyi in the first sentence of [0053] teaches that eNB 702 (depicted as eNB 702 / PSSF 202 in fig. 7A, see also [0055]) is registered to discover ProSe participant UEs, the eNB 702 may configure each UE with (i.e., share with each UE) a public key of the other UEs. Choyi in the last sentence of [0033] teaches that the PSSF may function as a certificate authority and private key generator (PKG). Thus, the eNB 702 / PSSF 202 distributes (shares) public keys to all of the users in proximity to one another, and generates and provides each of the user devices with its own private key. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy, which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, with Choyi, which teaches distributing (public) keys of all of the user devices in proximity to each other. One of ordinary skill in the art would have been motivated to perform such an addition to provide Reddy’s Endpoint A, Distributor 22X, Distributor 22Y, and Endpoint B with each other’s public keys to enable secure communications between the devices using the public keys for encryption.  
Reddy and Choyi do not teach the emphasized features below,
wherein …, the data transmission including the digital signature of the sender user device,
However, Kim teaches the above emphasized features, 
Kim in fig. 1, [0020] and the last sentence of [0022] teaches encrypting a digital signature using a public key and sending it to a receiver for the purpose of decryption and then authentication, by the receiver.  Kim S329 of fig. 3 and [0095] also teaches these features.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy’s double encryption using two public keys, one public key of a hop-to-hop network, and another public key of an end-to-end network, and Choyi’s distribution of public keys to all user devices in a proximity to each other, with Kim, which teaches encrypting a digital signature with a public key to securely send the digital signature to a receiver for authentication.  One of ordinary skill in the art would have been motivated to perform such an addition to provide for secure communication, through the use of public key encryption, of a digital signature sent to a recipient, as taught by Kim.  
Reddy teaches the following, as discussed above, except for the underlined features below,
wherein each relay user device is configured to: 
decrypt … using its private key …, 
encrypt … with the public key …, and 
However, Lee teaches the underlined features above, 
Lee in [0043] teaches that an asymmetric-key encryption that uses a public key for encryption and a private key for decryption. Thus, the use of asymmetric encryption, as taught in Lee, enable the network of Reddy’s fig. 2 to utilize, for secure communications, the public and private communications keys provided by Choyi to user devices in proximity to one another.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reddy, which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, and Choyi, which teaches distributing public keys of all of the user devices in proximity to each other, with Lee, which teaches asymmetric / public key encryption and decryption using the public keys that are distributed by Choyi. One of ordinary skill in the art would have been motivated to perform such an addition to provide for secure communication between user devices that already have each other’s public keys and their own private key in the hop-to-hop network of fig. 2 of Reddy.  
Reddy and Choyi do not teach the following underlined features,
wherein … to decrypt the data transmission using its private key … .
However, Lee teaches the above underlined features,
Lee in [0043] teaches that an asymmetric-key encryption that uses a public key for encryption and a private key for decryption. The Examiner notes that above, the “data transmission including the digital signature of the sender user device” was double encrypted using public keys, and thus, a private key is used to decrypt this data.  
Reddy, Choyi, Kim, and Lee fail to teach,
a proximity service application (application 904) configured to detect others of the user devices and to enable D2D communications between the user devices; and
However, Wall teaches the above features,
Wall in [0147-148] and fig. 9 teaches an application 904 (“proximity service application”) that communicates with a library 902 (“key application module”). 
a key application module (library 902) in communication with the proximity service application and configured to manage a public key and a private key for each user device, the private key for each user device arranged to decrypt data encrypted by the public key corresponding to that private key;
Wall in fig. 8 teaches a “transform module” and a “private key storage” also teaches the “key application module.” Wall in [0147-148] and fig. 9 teaches that each UE / device has a library 902 (“key application module”) and stores private keys and public keys.  Additionally, as discussed above in the rejection of claim 1, Choyi also teaches the features of providing the public and private keys that are being stored in the “key application module,” and Lee, which teaches encrypting with a public key and decrypting with a private key.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of which in fig. 2 teaches hop-to-hop encryption keys (H2H Keys) on hop-to-hop channels between relays and an end-to-end encryption key (E2E Key) on an end-to-end channel between the sender and recipient, and Choyi, which teaches distributing (public) keys of all of the user devices in proximity to each other, with Wall.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to have a separate key server that manages keys for the proximity service application server. Separating the key services from the relay(s) allows for a greater centralization of key management.  
Reddy, Choyi, Lee, Kim, and Wall do not teach,
a key server module in communication with the proximity service application server and configured to manage the public keys, the private keys, or both.
However, Lehtovirta teaches the above features,
Lehtovirta in the first sentence of [0136] and fig. 9 teaches the proximity service server (“proximity service application server”) can either … or alternatively, it can receive the two keys from a key management server 902 (“key server module”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Choyi, which teaches distributing public keys of all of the user devices in proximity to each other, with Lehtovirta, which uses a separate key server to generate keys and communicate with a proximity server. One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to have a separate key server that manages keys for the proximity service application server. Separating the key services from the relay(s) allows for a greater centralization of key management. 

Regarding claim 11, Choyi, Lee, Kim, Wall, and Lehtovirta teaches,
The system of claim 10, wherein the user devices are mobile communication devices communicating over a cellular communication network.
Choyi in fig. 3 and [0035] teaches mobile phones, where some of the mobile phones “may have network coverage while other UEs 304 in the groups 302a-b do not have access to a cellular network or another external network.” 

Regarding claim 12, Choyi, Lee, Kim, Wall, and Lehtovirta teaches,
The system of claim 10, wherein the key application modules are arranged to generate the public and private keys.
As discussed above, Wall in fig. 8 teaches a “transform module” and a “private key storage” (“key application module”). The description of fig. 8 in the third sentence of [0146] teaches
Both users of Group G1 (U1 and U2), when they register for the first time, a device upon they generate a public and private key pair for the user, a public and private key pair for the device. Additionally, the public keys and the transform key may be stored in a “public key storage” on a “Key Server”, as also shown in fig. 8.

Regarding claim 13, Choyi, Lee, Kim, Wall, and Lehtovirta teaches,
The system of claim 10, wherein each user device is associated with a plurality of pairs of the public and private keys, each pair associated with a different level of desired security.
Choyi at the end of [0039] teaches using a hybrid approach to key generation, key generation is based on a shared secret and a public key. This may be used to derive another public/private key pairs, which the Examiner interprets as having a different (higher) level of security than the public keys.

Regarding claim 15, Choyi, Lee, Kim, Wall, and Lehtovirta teaches,
The system of claim 10, wherein at least one of the user devices is not in communication with the base station.
Choyi at the end of [0035] referring to fig. 3 teaches that while one of the cluster heads (CH 306a) “may have network coverage while other UEs 304 in the groups 302a-b do not have access to a cellular network or another external network. Thus, the cluster heads 306a-b can facilitate communications within the group of which they are a member, to outside groups that are separate from their own group.” (emphasis added)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495